HESTER, Judge,
dissenting:
I respectfully but vigorously dissent. While serving a sentence of 2V2 to 10 years for robbery and burglary at the State Correctional Institution at Rockview, appellant made *236an unprovoked attack upon a guard who was searching his cell. As the result of a plea bargain, he was sentenced to from 6 months to 2 years, consecutive to the sentence he was then currently serving. The 18 page guilty plea colloquy conducted by Judge Grine is a model of perfection. It more than meets all the requirements mandated by our appellate courts and the Sentencing Code. Appellant’s allegation that he did not understand that the sentence was to be served consecutive to his then current sentence is incredible. His questioning of the sentencing court at that point in the hearing, plus his prior experience with the criminal justice system, belies his contention. Appellant is a hardened criminal, no stranger to the sentencing process. The totality of the circumstances plus the extensive, detailed colloquy leave no doubt that appellant’s plea was made knowingly, voluntarily and intelligently. I would, therefore, affirm on the opinion of Judge Grine of the court below.